EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with (Penny Caudle Reg No 46,607) on 6/22/2022.

The application is amended as follows:

IN THE CLAIMS

1.  A communication device communicating in a network in which a TSN (Time-Sensitive Networking) technique is used to transmit and receive 
a plurality of transmission queues, each associated with a corresponding time slot and storing data to be transmitted during the corresponding time slot;
a plurality of reception queues, each associated with a corresponding time slot and storing reception data transmitted from other communication devices during the corresponding time slot; and
processing circuitry
to notify that time slots in the TSN technique have been switched;
to notify that reception data has been received; and
to determine, upon notification that reception data has been received, whether the reception data corresponds to transmission data transmitted from an other communication device during the current time slot;
to store, when it is determined that the reception data does not correspond to transmission data transmitted during the current time slot, the reception data in the reception queue associated with the time slot when the corresponding transmission data was transmitted from the other communication device; and
to deliver to a reception task, upon notification that the time slots have been switched, the reception data stored in the reception queue associated with the switched to time slot.

2.  The communication device according to claim 1, wherein, when it is determined that the reception data corresponds to transmission data transmitted during the current time slot, the processing circuitry delivers the reception data to the reception task during the current time slot.

3.  The communication device according to claim 1, wherein, when it is determined that the reception data corresponds to transmission data transmitted during the current time slot, the processing circuitry is further configured to
	determine whether 
store, upon determination that the processing time is longer than the remaining time, the reception data in the reception queue corresponding to the current time slot.

4.  The communication device according to claim 3, wherein, upon determination that the processing time is shorter than or equal to the remaining time, the processing circuitry delivers the reception data to the reception task during the current time slot.

5. The communication device according to claim 1, wherein the processing circuitry 
notifies that the remaining time in the current time slot is shorter than transmission time from transmitting the transmission data until arriving at the other communication devices, and
transmits the transmission data to the other communication devices, and gives low priority to a transmission process of the transmission data to be transmitted during the current time slot and gives high priority to a transmission process of the transmission data to be transmitted during a next time slot when it is notified that the remaining time is shorter than the transmission time.

6. The communication device according to claim 2, wherein the processing circuitry

notifies that the remaining time in the current time slot is shorter than transmission time from transmitting the transmission data until arriving at the other communication devices, and
transmits the transmission data to the other communication devices, and gives low priority to a transmission process of the transmission data to be transmitted during the current time slot and gives high priority to a transmission process of the transmission data to be transmitted during a next time slot when it is notified that the remaining time is shorter than the transmission time.

7. The communication device according to claim 3, wherein the processing circuitry notifies that the remaining time in the current time slot is shorter than transmission time from transmitting the transmission data until arriving at the other communication devices, and
transmits the transmission data to the other communication devices, and gives low priority to a transmission process of the transmission data to be transmitted during the current time slot and gives high priority to a transmission process of the transmission data to be transmitted during a next time slot when it is notified that the remaining time is shorter than the transmission time.

8. The communication device according to claim 4, wherein the processing circuitry notifies that the remaining time in the current time slot is shorter than transmission time from transmitting the transmission data until arriving at the other communication devices, and
transmits the transmission data to the other communication devices, and gives low priority to a transmission process of the transmission data to be transmitted during the current time slot and gives high priority to a transmission process of the transmission data to be transmitted during a next time slot when it is notified that the remaining time is shorter than the transmission time.

9. The communication device according to claim 1, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

10. The communication device according to claim 2, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

11. The communication device according to claim 3, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

12. The communication device according to claim 4, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

13. The communication device according to claim 5, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

14. The communication device according to claim 6, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

15. The communication device according to claim 7, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

16. The communication device according to claim 8, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched.

17.  A communication method for communicating in a network in which a TSN (Time-Sensitive Networking) technique is used to transmit and receive 
associating each of a plurality of transmission queues with a corresponding time slot for storing data to be transmitted during the corresponding time slot;
associating each of a plurality of reception queues with a corresponding time slot for storing reception data transmitted from other communication devices during the corresponding time slot;
notifying, that time slots in the TSN technique have been switched;
notifying that reception data has been received; and
determining, upon notification that reception data has been received, whether the reception data corresponds to transmission data transmitted from an other communication device during the current time slot;
storing, when it is determined that the reception data does not correspond to transmission data transmitted during the current time slot, the reception data in the  reception queue associated with the time slot when the corresponding transmission data was transmitted from the other communication device; and
delivering to a reception task, upon notification that the time slots have been switched, the reception data stored in the reception queue associated with the switched to time slot.

18.  A non-transitory computer readable medium storing a communication program communicating in a network in which a TSN (Time-Sensitive Networking) technique is used to transmit and receive 
an association process of associating each of a plurality of transmission queues with a corresponding time slot for storing data to be transmitted during the corresponding time slot and associating each of a plurality of reception queues with a corresponding time slot for storing reception data transmitted from other communication devices during the corresponding time slot;
a time slot management process of notifying that time slots in the TSN technique have been switched or notifying that reception data has been received;
a transmission determination process of determining, upon notification that reception data has been received, whether the reception data corresponds to transmission data transmitted from an other communication device during the current time slot; and
a data receiving process of storing, when it is determined that the reception data does not correspond to transmission data transmitted during the current time slot, the reception data in the reception queue associated with the time slot corresponding to when transmission data was transmitted from the other communication device, and
a reception task delivery process of delivering to a reception task, upon the time slot management process notifying that the time slots have been switched, the reception data stored in the reception queue associated with the switched to time slot.

Allowable Subject Matter
Claims 1-18 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 6/10/2022) and the cited prior art of record. 
Mardomoeller discloses a time-sensitive network which includes a plurality of transmission queues in which data to be transmitted is stored until a respective time slot occurs and the gates are switched/opened and the data transmitted.
However, Mardomoeller fails to disclose that which is claimed. Specifically, Mardomoeller did not explicitly disclose a plurality of transmission queues, each associated with a corresponding time slot and storing data to be transmitted during the corresponding time slot, and a plurality of reception queues, each associated with a corresponding time slot and storing reception data transmitted from other communication devices during the corresponding time slot; and processing circuitry to notify that time slots in the TSN technique have been switched; to notify that reception data has been received; and to determine, upon notification that reception data has been received, whether the reception data corresponds to transmission data transmitted from an other communication device during the current time slot; to store, when it is determined that the reception data does not correspond to transmission data transmitted during the current time slot, the reception data in the reception queue associated with the time slot when the corresponding transmission data was transmitted from the other communication device; and to deliver to a reception task, upon notification that the time slots have been switched, the reception data stored in the reception queue associated with the switched to time slot.
Claims 1-18 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419